Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.1 14
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1 .17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 24, 2022 has been entered. 

Response to Amendment
2.	Applicant’s amendment filed on October 24, 2022 has been considered and entered in full.
3.	Applicant’s amendment to the claims have been considered and the claims have been analyzed as per its merits as shown below.

Election by Original Representation
4.	Newly submitted claims 42-55 directed to an invention(s) that is/are independent or distinct from the invention originally claimed (claims 1-25, 34 and 35) for the following reasons: 
	Claims 1-25, 34 and 35 as originally claimed stand allowed. The newly added claims are 42-55.
Claims 42, 45 and 47 recite a limitation in the preamble “according to claim 1” for the dependency on allowed claim 1. Claims 50, 52 and 54 recite a limitation in the preamble “according to claim 34” for the dependency on allowed claim 34. Claims 51, 53 and 55 recite a limitation in the preamble “according to claim 34” for the dependency on allowed claim 35.
In the amendments, the applicant is attempting a rejoinder of the restricted subject matter as recited in claims 42-55 and if these added claims were claims dependent upon the allowed claims then the restriction requirement would have been withdrawn and the claims examined since allowable subject matter would have been identified.

As per MPEP 821.04(a)- “Claims that require all the limitations of an allowable claim will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that do not require all the limitations of an allowable claim remain withdrawn from consideration.” 
From the same section- “An amendment presenting additional claims that depend from or otherwise require all the limitations of an allowable claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312”.

Looking at the claim language in more detail however, that is not the case in the instant amendment.  These claims (claims 42, 45, 47 and 50-55), using claim 42 as an example, are independent claims incorporating only part of another independent claim by reference (which is not improper per se, see MPEP 2173.05(f)).  These independent claims do not “require all of the limitations of an allowable claim” because they are independent claims that only incorporate “the terrestrial location” of claims 1, 34 and 35.  In such a case, these claims would be withdrawn based upon original presentation/applicant’s election.

The current scenario for the claims in the amendment filed stands as:
	Species 1 – claims 1-25, 34 and 35 (the elected invention originally claimed).
	Species 2 – claims 42-44 and 50-51.
	Species 3 – claims 45-46 and 52-53.
	Species 4 – claims 47-50 and 54-55.

The species are independent or distinct because, for example, species 1 requires the steps “estimating for each respective top view image a respective geometric deformation between the respective top view image and the reference image, computing by the respective geometric deformations respective subpixel positions of the respective top view images relative to one high- resolution coordinate system, interpolating at the respective subpixel positions to sample at least part of at least some of the respective top view images on a prescribed grid to obtain a high-resolution image”, whereas species 2, 3 and 4 do not require those steps; 
species 2 requires the steps “computing for each respective exposure time a respective weight, wherein the respective weight computed for the first exposure time is higher than the respective weight computed for the second exposure time, fusing the respective top view images into a fused image by linearly and pixel-wise combining the respective top view images weighted with the respective weights.”, whereas species 1, 3 and 4 do not require those steps; 
species 3 requires the steps “intersecting the first spectral support and the second spectral support to obtain a third spectral support of the frequencies of the respective top view images, obtaining from the third spectral support of the frequencies of the respective top view images a spectral support of recoverable frequencies of the respective top view images.”, whereas species 1, 2 and 4 do not require those steps; and, 
species 4 requires the steps “computing for each respective signal-to-noise ratio a respective weight, wherein the respective weight computed for the first signal-to-noise ratio is higher than the respective weight computed for the second signal-to-noise ratio, fusing the respective top view images into a fused image by linearly and pixel-wise combining the respective top view images weighted with the respective weights.”, whereas species 1, 2 and 3 do not require those steps.
 The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 42-55 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

5.	Claims 1-25, 34 and 35 are/stand allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        December 11, 2022